Citation Nr: 1606360	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-18 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include arthritis, claimed as a residual of a cold weather injury.  

2.  Entitlement to service connection for a left hand disability, to include arthritis, claimed as a residual of a cold weather injury.  

3.  Entitlement to service connection for a right foot disability, to include arthritis, claimed as a residual of a cold weather injury.  

4.  Entitlement to service connection for a left foot disability, to include arthritis, claimed as a residual of a cold weather injury.  

5.  Entitlement to service connection for a back disability, to include arthritis.  

6.  Entitlement to service connection for a neck disability, to include arthritis.  

7.  Entitlement to service connection for a right knee disability, to include arthritis.  

8.  Entitlement to service connection for a left knee disability, to include arthritis.  

9.  Entitlement to service connection for residuals of a broken right thumb.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1949 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for disabilities of the bilateral knees, back, neck, and right thumb are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has current diagnoses of osteoarthritis of both hands.  

2.  The Veteran has current diagnoses of arthritic changes of both feet.  

3.  The Veteran was involved in combat and was exposed to cold weather in service, but did not sustain chronic cold injuries to the hands or feet in service.

4.  The Veteran did not sustain a chronic injury or disease of the hands or feet in service, nor did the Veteran have chronic symptoms of arthritis of the upper or lower extremities in service.  

5.  Arthritic changes of the hands and feet are not related to any disease, injury, or other incident of service, including cold exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability, claimed as a residual of a cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left hand disability, claimed as a residual of a cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a right foot disability, claimed as a residual of a cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for a left foot disability, claimed as a residual of a cold injury, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an April 2011 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination and opinion statement in May 2012 for the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection - Disabilities of the Hands and Feet

The Veteran contends that service connection for disabilities of the hands and feet is warranted as a result of exposure to below-zero cold temperatures during service in Korea.  He asserts he sustained severe frostbite of his hands and feet during combat in Korea, resulting in current disabilities of the same.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In the present case, the Veteran has current diagnoses of osteoarthritis or arthritic changes of the hands and feet.  Arthritis is recognized by VA as a "chronic disease."  See 38 C.F.R. § 3.309(a) (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran in the present case has been diagnosed with arthritis, this presumption is applicable to the pending appeal.  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The Board finds that the Veteran was exposed to extreme cold weather during service, as the service personnel records confirm service in Korea in support of the Chosin Reservoir campaign.  Service personnel records also confirm his receipt of the Bronze Star Medal with "V" device, indicative of combat participation.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, "[VA] shall accept as sufficient proof of service- connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Personnel records further establish the Veteran's involvement in combat operations as part of the Chosin Reservoir Campaign in Korea in 1950.  As such, in-service exposure to cold temperatures and combat participation is recognized by the Board.  However, the Board finds that the weight of lay and medical evidence of record demonstrates that there were no chronic in-service cold injuries, or occurrence of arthritic changes in the hands or feet, nor were there chronic symptoms related to arthritis of the hands or feet during service.  

With respect to the in-service incurrence, service treatment records show no complaints, treatment, or diagnosis associated with cold injuries to either the hands or the feet.  The Veteran contends that, because he incurred his cold injuries to the hands and feet during combat in Korea in 1950, detailed records were not kept and he received minimal treatment.  While the Board acknowledges that reports of severe in-service cold exposure are consistent with the circumstances of this veteran's service, subsequent service treatment records do not indicate onset of a chronic disability of either the hands or the feet during service.  The Veteran was examined in October 1951, following cold exposure, for discharge and reenlistment, and was found to be without any noted physical defects, disorders, or abnormalities of the hands and feet.  Likewise, a November 1957 service separation examination was without any noted abnormalities of the hands or feet, to include any residuals of cold injuries.  The Veteran also did not seek treatment following return from Korea for any diseases or injuries of the hands or feet, according to the service treatment records; thus, the Board must conclude, based on the lay and medical evidence of record, that the Veteran did not have onset of chronic symptoms of disabilities of the hands or feet during service.  

The Board next finds that the Veteran did not have continuous symptoms of arthritic changes since service, and that symptoms of arthritis of the hands or feet did not manifest to a compensable degree within one year of service separation.  The Veteran has contended that he has had continuous symptoms related to a disability of the hands and feet since service.  Post-service treatment records do not, however, reflect such symptoms for many years after service.  In March 1962, the Veteran was hospitalized at a state hospital for treatment of psychiatric symptoms.  No symptoms related to the hands or feet were reported by the Veteran or noted in the treatment records at that time.  Likewise, the Veteran filed a service connection claim for a psychiatric disability in May 1968; at that time, however, he did not report any disabilities or symptoms related to the hands or feet.  This 1968 claim establishes that the Veteran was aware of the VA compensation process, but apparently did not consider any current disabilities of the hands and feet, if present at that time, to be related to service.  

The first evidence of complaints or symptoms pertaining to the upper or lower extremities dates to 2009, many years after service.  Private treatment records indicate the Veteran reported pain, tingling, and numbness of the upper and lower extremities.  Arthritis and/or degenerative joint disease were suspected.  This period of approximately 50 years between service separation and reported symptoms of the hands and feet is one factor which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of right and left hand or feet disabilities since service or that symptoms of the right and left hands or feet, to include arthritis, manifested to a compensable degree within one year of service separation; therefore, the criteria for presumptive service connection for arthritis of the hands or feet, under 38 C.F.R. § 3.303(b) based on chronic symptoms in service, continuous symptoms since service, or manifestation of symptoms to compensable degree within one year of service separation are not met.  

The Board next finds that the weight of the lay and medical evidence of record establishes that the current arthritic changes of the hands and feet are not etiologically related to service.  According to the May 2012 examination report, a VA examiner opined that the Veteran does not have current residuals consistent with a cold injury.  Rather, the VA examiner opined that the Veteran's osteoarthritis of the hands and arthritic changes of the feet were more likely age-related.  In so stating, the examiner recognized that the Veteran was exposed to extreme cold temperatures in service.  Nevertheless, the examiner found no evidence of a nexus between such exposure and current diagnoses of the hands and feet, according to the examination report.  

The Board finds this report to be highly probative with respect to service connection for arthritic changes of the hands and feet, as it is based on objective findings as shown by the record, and provided a rationale for the opinion given.  Therefore, the Board finds that the May 2012 VA examination report provides competent, credible, and probative evidence that shows that the currently-diagnosed osteoarthritis and arthritic changes of the hands and feet not etiologically related to service. 

Insomuch as the Veteran asserts that the arthritic changes of the hands and feet are directly related to service, the Board finds that, under the facts of this case, that include no symptoms of chronic hand or foot disabilities in service or for years after service, the Veteran is not competent to relate current arthritic changes to active service.  The Veteran is competent to describe current symptoms or an in-service injury or symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a lay person, the Veteran is competent to relate some symptoms that may be associated with arthritis, such as pain and joint stiffness, but under the specific facts of this case does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of degenerative joint disease (arthritis) or relate arthritis to an event during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober,  10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Diagnosing degenerative joint disease, as well as offering an opinion as to etiology involves complex medical questions, involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision) (citing Webster's Desk Dictionary 501 (1986)).  Degenerative joint disease is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes). 

In addition to having multiple causes, even the observable symptoms of pain and joint stiffness overlap with other disorders.  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness.  See also 38 C.F.R. § 4.58 (arthritis due to strain affecting lower extremity joints, other than joints for service-connected amputation or leg shortening, will not be considered as service connected, and the joints will have to be evaluated (medically examined)).  The Veteran is not shown to have such knowledge, training, or experience, as discussed above.  The Veteran has also not claimed he is reporting an expert medical opinion as told to him.   

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current arthritic changes of the hands and feet were not incurred in service, and are not otherwise related to service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the claims.  As such, service connection for disabilities of the bilateral hands and feet, claimed as secondary to cold weather injuries, is not warranted.  


ORDER

Service connection for a right hand disability is denied.  

Service connection for a left hand disability is denied.  

Service connection for a right foot disability is denied.  

Service connection for a left foot disability is denied.  




REMAND

Service Connection - Back, Neck, and Bilateral Disabilities

The Veteran seeks service connection for disabilities of the back, neck, and bilateral knees.  Service personnel records confirm his receipt of the Bronze Star Medal with "V" device, indicative of combat participation.  Personnel records further establish the Veteran's involvement in combat operations as part of the Chosin Reservoir Campaign in Korea in 1950.  The Veteran has reported injuries to his back, neck, and knees during or as a result of his combat participation.  As such contentions are consistent with the circumstances of his service, these are considered credible by the Board.  See 38 U.S.C.A. § 1154(b).  

The Veteran sought treatment in March 1953 during service for swelling and pain of the back of the neck.  A carbuncle was diagnosed at that time.  More recently, post-service private treatment records indicate diagnoses of degenerative joint disease of the knees, and degenerative disc disease of the back and neck.  

While the Veteran was afforded a VA examination in May 2012, this examination did not specifically address the service connection claims regarding the neck, back, and knees.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Such circumstances are met in the present case.  Thus, remand for a VA examination and opinion is warranted.  


Service Connection - Right Thumb Disability

The Veteran seeks service connection for residuals of a right thumb injury.  Regarding the right thumb, the Veteran has stated he broke his right thumb while carrying a litter during combat in Korea.  He stated he was told at an aid station that the thumb was broken, but there was nothing the medics could do about it at the time.  The May 2012 VA examiner stated the X-ray findings of the right hand "appear to be consistent with [the] Veteran's history of possible right thumb hand trauma" but stated such an injury would not be considered related to frostbite.  Later in the examination report, the examiner again stated the "findings appear to be related to the trauma history Veteran reported."  The examiner did not otherwise elaborate on what current disability of the right thumb was "consistent with" the Veteran's reported history.  Thus, remand is required to seek clarification regarding the nature and etiology of any current right thumb disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an appropriate VA examination to assist in determining the nature and etiology of any currently diagnosed disabilities of the back, neck, knees, and right thumb.  The claims file should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the record in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions expressed and a discussion of the facts and medical principles involved should be provided.  The VA examiner should state whether it as likely as not (a 50 percent or greater probability) that any currently diagnosed disabilities of the back, neck, knees, or right thumb are etiologically related to any incident of active duty.  In providing the requested opinion, the examiner is reminded that the Veteran is competent to testify regarding such observable symptomatology as joint pain or other observable symptoms.  Additionally, because the Veteran is a combat veteran, his assertions of service incurrence or aggravation of any injury or disease should be accepted as credible if consistent with the circumstances, conditions and hardships of such service.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


